Citation Nr: 1011003	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-12 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin condition, 
including psoriasis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to June 
1983 and from September 2002 to August 2003 and various 
periods of active duty for training.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied entitlement to service connection for psoriasis.

The Veteran was scheduled for a videoconference hearing in 
December 2006 but failed to report.  Therefore, his hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(c),(e) 
(2009).


FINDING OF FACT

Current psoriasis began during active service.  


CONCLUSION OF LAW

Psoriasis was incurred on active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psoriasis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A.  
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R.  
§ 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that he incurred psoriasis during active 
duty in April 1983 or on active duty training in 1986.  In an 
undated document, the Veteran stated that while in basic 
training, he woke up itching with little "bombs" all over 
his body.  He was given poison ivy medication at sick call.  
He stated that the symptoms worsened while on active duty.   

VA has been unable to locate most of the service treatment 
records for the Veteran's period of active service in 1983.  

A statement of medical examination and duty status, DD Form 
2173, dated in May 1986, shows that while on a period of 
active duty in April 1986, the Veteran complained of having a 
rash and was sent to a hospital.  Elsewhere on the form it 
was indicated that the Veteran was on a period of training 
when these events occurred.  Medics diagnosed psoriasis.  The 
Veteran reported that the rash had been present for 
approximately two years.  It was indicated that the 
"injury" was incurred in the line of duty.  

Other service department records include a July 1986 report 
that the Veteran had been sent to sick call for skin 
irritation in July 1985, and the Veteran's report in July 
1986, that while on full time training duty in February 1985, 
he had noticed that he was breaking out and that he condition 
had become worse while on annual training in April 1986.

Other service department records show that in June 1991, the 
Veteran reported an eight year history of psoriasis all over 
his body; a notation of psoriasis in March 1996, and the 
Veteran's report in July 2003, of a 20 year history of skin 
rash with a current assessment of gutate psoriasis. 

The evaluation of this case is complicated by the fact that 
service treatment records are missing, the periods of active 
duty for training have not been verified, and there is no 
explicit medical opinion.

The Veteran was provided a VA examination in August 2004 
where he was diagnosed as having diffuse petechi-type 
psoriasis.  Therefore the record establishes the first 
element of service connection-a current disability.  

The missing service treatment records mean that there is no 
record confirming the development of psoriasis during active 
service in 1983.  Destruction of service medical records does 
not create a heightened benefit of the doubt, but only a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

Nonetheless, a skin rash is the type of condition that a lay 
person could observe.  The Veteran has provided competent 
evidence that this rash developed during his period of active 
service in 1983.  His report seems credible and is not 
rebutted by any other evidence.  Subsequent treatment records 
report the onset of psoriasis symptoms at or about the time 
the Veteran was on active duty in 1983.

Under 38 C.F.R. § 3.1(m) (2009), a service department line of 
duty determination will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by the Department of Veterans Affairs.  
Therefore, the second element-an in-service injury-has been 
established.  

The remaining question is whether there is a nexus between 
the current psoriasis and service.  The service department 
found the disability to have been incurred in the line of 
duty.  While this finding does not mandate service 
connection, it does provide evidence in support of the claim.  
Stover v. Mansfield, 21 Vet. App. 485 (2007). 

The service department records also report a continuity of 
symptomatology dating back to active service in 1983.  The 
Veteran is also competent to report a continuity of 
symptomatology and has done so.  In his September 1986 
statement, the Veteran outlined his symptomatology as it 
began and continued through periods of active duty and 
inactive duty for training.  He reported to the August 2004 
VA examiner that he has used the treatment prescribed in 
service every day since discharge and that his symptoms have 
been constant.  As the record supports the conclusion that 
psoriasis began in service and has continued since, the 
evidence is in favor of finding a nexus between the current 
disabilities and service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection is warranted for a skin 
condition, namely psoriasis.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a skin condition, psoriasis, is 
granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


